
	

113 S2776 IS: Ten in Ten Act
U.S. Senate
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2776
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a Carbon Capture and Sequestration Deployment Acceleration Fund to promote the
			 establishment of not fewer than 10 commercial-scale carbon capture and
			 sequestration units in the United States during the next 10 years, and for
			 other purposes.
	
	1.Short titleThis Act may be cited as the Ten in Ten Act.
		2.Carbon Capture and Sequestration Deployment Acceleration Fund(a)Establishment
		of FundThere is established in the Treasury a fund to be known as the Carbon Capture and Sequestration Deployment Acceleration Fund (referred to in this section
		as the Fund), to be administered by the Secretary of Energy (referred to in this section as the Secretary), to be available without fiscal year
		limitation and without further 
		appropriation, to promote the establishment of not fewer than 10 commercial-scale
			 carbon capture and
			 sequestration units in the United States during the 10-year period
			 beginning on the date of enactment of this section.(b)Use of Fund(1)In generalOf amounts in the Fund, the Secretary may use such sums as are necessary to provide grants or other
			 forms of financial support  that—(A)capture carbon dioxide from electric generation units that—(i)generate and sell electric power directly to consumers or for resale;(ii)use coal or petroleum coke for at least 75 percent of the fuel used by the units; and(iii)transport the captured carbon dioxide to a permanent geological storage site in the United States,
			 or
			 to a site on the North American Continent, for use for hydrocarbon
			 recovery;(B)have a useful life of not fewer than 15 years;(C)emphasize modular designs and are capable of generating at least 100 megawatts of  electricity
			 output;(D)capture and sequester not less than 65 percent of the total carbon dioxide emissions of the
			 electric generation units; and(E)apply to a diverse mix of coal ranks, generation systems, geographic locations, capture systems,
			 and sequestration characterizations and systems, including saline
			 sequestration, enhanced oil recovery, and other beneficial uses of carbon
			 dioxide.(2)Eligible projectsEligible projects under this paragraph include carbon capture and sequestration units that are
			 designed for—(A)new coal-fired electric generation units;(B)retrofit or upgrade of existing coal-fired electric generation units; and(C)notwithstanding  paragraph (1)(C), nonmodular units that are larger than 250 megawatts and designed
			 for
			 integrated gasification combined cycle electric generation units.(c)Transfers to FundThere is transferred into the Fund established by subsection (a) $10,000,000,000 out of any
			 funds in the Treasury not otherwise appropriated.(d)ProhibitionAmounts in the Fund may not be made available for any purpose other than a purpose described in
			 subsections (a) and (b).(e)Annual reports(1)In generalNot later than 60 days after the end of each fiscal year beginning with fiscal year 2015, the
			 Secretary shall submit  a report on the
			 operation of the Fund during the fiscal year to—(A)the Committee on Appropriations of the	Senate;(B)the Committee on Appropriations of the House of Representatives;(C)the
			 Committee on Energy and Natural Resources of the Senate; and(D)the Committee
			 on Energy and Commerce of the House of Representatives.
					(2)
					Contents
					Each
		report shall include, for the fiscal year covered by the report, the
		following:
					
						(A)
						A
		statement of the amounts deposited into the Fund.
					
						(B)
						A
		description of the expenditures made from the Fund for the fiscal year,
		including the purpose of the expenditures.
					
						(C)
						Recommendations
		for additional authorities to fulfill the purpose of the Fund.
					
						(D)
						A
		statement of the balance remaining in the Fund at the end of the fiscal
		year.
					
